Citation Nr: 0936395	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-36 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from January 2000 to 
January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In August 2008 the Board 
remanded the case to afford the Veteran the opportunity to 
appear at a travel Board hearing.  She thereafter presented 
testimony at such a hearing, before the undersigned, in 
December 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran contends that the initial evaluation assigned her 
migraine headaches does not accurately reflect the severity 
of her disorder.

The record reflects that the Veteran was last examined by VA 
in March 2004.  At that time her reported symptoms included 
headaches occurring about once per week, lasting from one 
hour to three days.  The Board notes that the examiner, 
although recording the Veteran's description of the frequency 
and duration of the headaches, did not address whether the 
headaches were prostrating in nature.

At her December 2008 hearing, the Veteran testified that her 
headaches now occur about three times each week, lasting from 
an hour to a day.  She indicated that the headaches interfere 
with her employment, and that she had to use the Family and 
Medical Leave Act (FMLA) to take leave for her headaches; she 
has recently submitted documentation confirming that she has 
applied to use leave under FMLA for her headache disorder.  
She also submitted private medical records for August 2006 
which specifically reference a worsening in the headache 
disorder.

Given the evidence suggesting that the Veteran's headache 
disorder has increased in severity since the March 2004 
examination, and as that examination in any event did not 
address whether the Veteran's headaches were prostrating in 
nature, the Board finds that additional VA examination is 
warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should contact the veteran and 
request that she identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to the claim on appeal. With 
any necessary authorization from the 
veteran the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by her which 
have not been secured previously.

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA neurological 
examination of her headache disorder by a 
physician with appropriate expertise.  
All indicated studies should be 
performed, and all findings should be 
reported in detail.  The examiner should 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any disability.  The examiner 
should provide an opinion as to whether 
any of the headaches the veteran 
experiences are prostrating in nature, 
and, if so, describe the frequency with 
which the veteran experiences such 
headaches.  The average length of a 
prostrating headache should also be 
identified, and the examiner should 
indicate whether the headaches are 
productive of severe economic 
inadaptability.

The rationale for all opinions expressed 
should be provided.  The claims file must 
be made available to and reviewed by the 
examiner. 

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
her representative an opportunity to 
respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


